Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Restriction/Election
Applicant’s election of 1-7, 9-14, 16-21 and 23-24, without traverse, in the reply filed on 1/18/2022 is acknowledged.

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both “data-line pillars” and “ground pillars” [0030].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the isolation levels” mentioned in Claim 12 not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation "the isolation levels".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets as a plurality of isolation levels.
Claim 19 recites the limitations “a semiconductor ring”; “a dielectric device level”; "a capacitor" and “a capacitor node plate”. These limitations are claimed in Claim 18. Claim 19 depends from Claim 18. It is unclear whether the limitations recited in Claim 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9, 11, 14, 17-18 and 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koya (U.S. Patent Pub. No. 2019/0066762).
	Regarding Claim 1
	FIG. 2 of Koya discloses a three-dimensional DRAM array [0064], comprising: a substrate assembly comprising multiple device-tiers vertically separated from one 
	
	Regarding Claim 2
	FIG. 2 of Koya discloses each of the memory cells comprises a transistor channel (301e) and a capacitor node plate (202) both formed within a cavity within the dielectric device level of the respective device tier and at least one transistor gate (202b) formed within at least one cavity within the at least one conductive device level of the respective device tier [0085].
	

	FIG. 2 of Koya discloses a capacitor area for each of the memory cells is defined by an area of horizontal overlap between the respective node plate and a portion of the at least one conductive device level surrounding the at least one cavity in which the at least one transistor gate is formed.
	
	Regarding Claim 6
	FIG. 2 of Koya discloses the node plates are made of doped polysilicon [0123].
	
	Regarding Claim 9
	FIG. 2 of Koya discloses each device tier comprises only one conductive device levels adjacent the dielectric device level, and the memory cells comprise single gates.
		
	Regarding Claim 11
	FIG. 2 of Koya discloses the conductive device levels, the ground pillars, and the data-line pillars comprise doped polysilicon [0109].

	Regarding Claim 14
	FIG. 2 of Koya discloses a memory cell formed within a substrate comprising a dielectric device level and at least one electrically conductive device level vertically adjacent the dielectric device level, the memory cell comprising: a transistor comprising, a semiconductor ring (293) formed within a dielectric device level in electrical contact with a first conductive pillar (301) extending vertically through the dielectric and 
	
	Regarding Claim 17
	FIG. 2 of Koya discloses a method of forming a DRAM array, comprising: forming multiple device-tiers over a substrate (299), the multiple device tiers vertically separated from one another by dielectric separation levels, each of the device tiers comprising a dielectric device level and at least one conductive device level; forming electrically conductive data-line pillars (301) vertically extending through at least a portion of the device tiers and the dielectric separation levels, the data-line pillars spaced along multiple first rows; forming electrically conductive ground pillars (302) vertically extending through at least a portion of the device tiers and the dielectric separation levels, the ground pillars spaced along multiple second rows, the first and second rows 
		
	Regarding Claim 18
	FIG. 2 of Koya discloses forming a transistor channel (301e) and a capacitor node plate (202) within a cavity within the dielectric device level of a respective device tier; and forming at least one transistor gate (202b) formed within at least one cavity within the at least one conductive device level of the respective device tier [0085].
	
	Regarding Claim 23
	FIG. 2 of Koya discloses each device tier comprises only one conductive device levels adjacent the dielectric device level, and the memory cells comprise single gates.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 7, 13, 16 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Koya, in view of Derner (U.S. Patent Pub. No. 2018/0061834).
	Regarding Claim 3
	Koya discloses Claim 2. 
Koya fails to disclose “the transistor channel of each cell comprises a semiconductor ring at least partially surrounding the respective conductive data-line pillar, and wherein the capacitor node plate of each cell comprises an electrically conductive ring at least partially surrounding the respective semiconductor ring, the semiconductor ring and the electrically conductive ring both being electrically insulated from the at least one conductive device level”.
	FIG. 4 of Derner discloses a similar DRAM array, wherein the transistor channel (34) of each cell comprises a semiconductor ring at least partially surrounding the respective conductive data-line pillar (BL), and wherein the capacitor node plate (14) of each cell comprises an electrically conductive ring at least partially surrounding the respective semiconductor ring, the semiconductor ring and the electrically conductive ring both being electrically insulated from the at least one conductive device level. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Koya, as taught by Derner. The 

	Regarding Claim 4
	FIG. 2 of Koya discloses each transistor gate comprises an electrically conductive ring surrounding and electrically insulated from the conductive data-line pillars and electrically insulated from the semiconductor rings and the ground pillars.

	Regarding Claim 7
	FIG. 4 of Derner discloses the cavities formed within the dielectric device levels and the conductive device levels are each lined with a material having a dielectric constant greater than 3.6 [0018].

	Regarding Claim 13
	FIG. 4 of Derner discloses the access lines comprise titanium nitride and tungsten [0017].

	Regarding Claim 16
	FIG. 4 of Derner discloses the at least one transistor gate is made of titanium nitride and tungsten [0017].

	Regarding Claim 19


	Regarding Claim 20
	Modified Koya discloses forming the transistor channel of each cell comprises: forming a semiconductor ring at least partially surrounding the respective conductive data-line pillar, and forming a capacitor node plate comprising an electrically conductive ring at least partially surrounding the respective semiconductor ring, the semiconductor ring and the electrically conductive ring both being electrically insulated from the at least one conductive device level.

	Regarding Claim 21
	FIG. 2 of Koya discloses a capacitor area for each of the memory cells is defined by an area of horizontal overlap between the respective node plate and a portion of the at least one conductive device level surrounding the at least one cavity in which the at least one transistor gate is formed.

Claims 10 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Koya, in view of Ariyoshi (U.S. Patent Pub. No. 2018/0261613).
	Regarding Claim 10  
	Koya discloses Claim 1. 
Koya fails to disclose “multiple vertical dummy pillars arranged along the first rows alternatingly with the conductive data-line pillars and multiple conductive rings surrounding the dummy pillars to form respective portions of the access lines”.
	FIG. 13 of Ariyoshi discloses a similar DRAM array, comprising multiple vertical dummy pillars (20) arranged along the first rows alternatingly with the conductive data-line pillars (86) and multiple conductive rings surrounding the dummy pillars to form respective portions of the access lines. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Koya, as taught by Ariyoshi. The ordinary artisan would have been motivated to modify Koya in the above manner for the purpose of providing short-free source select gate contact via (Para. 1 of Ariyoshi).
	

	FIG. 13 of Ariyoshi discloses forming multiple vertical dummy pillars (20) arranged along the first rows alternatingly with the conductive data-line pillars (86); and forming multiple conductive rings surrounding the dummy pillars to form respective portions of the access lines.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Koya, in view of Lin (U.S. Patent Pub. No. 2011/0026232).
	Regarding Claim 12  
	Koya discloses Claim 1, wherein the dielectric materials comprise silicon oxide [0068]. 
Koya fails to explicitly disclose “the dielectric device levels comprise silicon oxycarbide and the isolation levels comprise silicon nitride”.
	Lin discloses a similar DRAM array, wherein the dielectric materials silicon oxide can be replaced by silicon oxycarbide and silicon nitride [0082]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Koya, as taught by Lin, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06. The ordinary artisan would have been motivated to modify Koya in the above manner for the purpose of improving structural reliability (Para. 6 of Lin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892